UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted August 2, 2006*
                              Decided August 10, 2006

                                       Before

                 Hon. RICHARD D. CUDAHY, Circuit Judge

                 Hon. KENNETH F. RIPPLE, Circuit Judge

                 Hon. DIANE S. SYKES, Circuit Judge

No. 05-3522

JOSEPH R. RIVAS,                          Appeal from the United States District
    Plaintiff-Appellant,                  Court for the Northern District of Illinois,
                                          Eastern Division
      v.
                                          No. 04 C 4000
KELTON J. REITZ, et al.,
    Defendants-Appellees.                 David H. Coar,
                                          Judge.

                                     ORDER

       Joseph Rivas appeals the district court’s dismissal of his case for want of
prosecution under Federal Rule of Civil Procedure 41(b). Because Rivas has not
adduced any proof that the district court abused its discretion in dismissing his
case, we affirm.




      *
        The appellees were not served with process in the district court and are not
participating in this appeal. After an examination of the appellant’s brief and the
record, we have concluded that oral argument is unnecessary. Thus, the appeal is
submitted on the appellant’s brief and the record. See Fed. R. App. P. 34(a)(2).
No. 05-3522                                                                    Page 2

       In June 2004 Rivas sued over 20 defendants---including the City of Chicago,
the Chicago Police Department, police officers, insurance companies, and his former
landlords---under 42 U.S.C. § 1981, alleging that he was unlawfully removed from
his apartment when he was arrested for criminal trespass in May 2002. On
November 10, 2004, Judge Coar denied Rivas’s motion for a 90-day extension of
time to serve defendants, explicitly warning Rivas that his case would be dismissed
if he did not serve defendants by December 14, 2004. The district court docket
indicates that Rivas never served the defendants. At a status hearing held on July
14, 2005, which Rivas neglected to attend, Judge Coar dismissed the case for want
of prosecution. Judge Coar dismissed the case “[f]or the reasons stated on the
record.” (Minute Order, July 14, 2005.) The transcript of the July 14, 2005 status
hearing during which Judge Coar articulated his reasons for dismissing the case is
not in the record on appeal.

       It is Rivas’s burden to demonstrate that Judge Coar abused his discretion in
dismissing the case. See Aura Lamp & Lighting, Inc. v. Int’l Trading Corp., 325
F.3d 903, 907 (7th Cir. 2003) (dismissals for want of prosecution reviewed for abuse
of discretion). But Rivas has not provided this Court with a copy of the transcript of
the status hearing where Judge Coar articulated his reasons for dismissing the
case, which he was required to do under Federal Rule of Appellate Procedure 10.
See Birchler v. Gehl Co., 88 F.3d 518, 520 (7th Cir. 1996); Fisher v. Krajewski, 873
F.2d 1057, 1061 (7th Cir. 1989). Nor has he even argued what the transcript would
reveal. Without any indication of the contents of the transcript, Rivas has therefore
failed to show that the judge abused his discretion in dismissing the case.


                                                                        AFFIRMED